o o© 6&6 NSN Oo Oo FSF WY NH =

BS BPO BO BO BO BO BD BRD ORD OR mm wk lll ll lk
oN SO oO fF WS HBS Ss GF 6& Oo NSN OD oN BR | PB |

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

LISA YEARICK, individually, as Personal
Representative of the Estate of EDWARD
RUDHMAN and on behalf of LEIGHA
HUBER, statutory beneficiary,

Plaintiff,
Vv.

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and JANE
DOE LEATHMAN, husband and wife;
SERGEANT RYAN KELLEHER and JANE
DOE KELLEHER, husband and wife; and
DEPUTY PHILIP ASIEDU-DARK WA and
JANE DOE ASIEDU-DARK WA, husband

and wife.

Defendants.

 

 

 

NO.

INDEX

Exhibits: (A) Contents of the Superior Court File NO CV2019-015407

(B) Superior Court Notice of Removal to Federal District Court

(C) Civil Cover Sheet

(D) Supplemental Cover Sheet

 
oO o© FF NN DO OHO BR Ww NH a

Nm BM BN BD RD BD BRS ORD ORD ok OS lll lk lL Ok
ont Om OO F&F WHO NB = CO © © NSN DD om BR & SB es

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 2 of 38

Exhibit A

Contents of Superior Court File NO. CV2019-015407

 
Co Oo SD th Re WH BOD oe

Re Bb BR BD BRO BRD OBO mee met
oo nN DH OR SP WH NSH COOOOlUMOOUGNSlUDNCOUlUlLULmhLULUhL DOU ll

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Pagar Oirshe

Clerk of the Superior Court
By Miguel Marin. Deputy
Date 1212/2019 Time 16:45:35

 

Description Amour:
Larry J. Wulkan (021404) 0 wnnm nnn CASEH GU2019-015407 ---------
Jennifer L, Allen (027941) CIVIL NEW CORFLATAT 345.00
Adrianna M, Chavez (035011) wenn nooo
STINSON LLP | TOTAL AMQUNT 345.00
Firm Identification Number 00462400 Recelpti 27557559

1850 North Central Avenue, Suite 2100

Phoenix, Arizona 85004-4584

Tel: (602) 279-1600

Fax: (602) 240-6925

Email: larry. wulkan@stinson.com
jennifer.allen@stinson.com
adrianna.chavez@stinson.com

Attorneys for Plaintiff Lisa Yearick

J. Scott Halverson

LAW OFFICES OF J. SCOTT HALVERSON PC
1761 East McNair Drive, Suite 103

Tempe, Arizona 85283-5056

Tel: (480) 777-7776

Fax: (602) 375-7444

Email: scott@halversonfirm.com
Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

af co
LISA YEARICK, individually, as No. CV. 2019-015487
Personal Representative of the Estate of
EDWARD RUDHMAN,! and on behalf
of LEIGHA HUBER, statutory
beneficiary, COMPLAINT AND DEMAND FOR JURY

TRIAL
Plaintiffs,

(Violation of Fourth Amendment Rights;
Vv. Wrongful Death)

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHER, husband
and wife; and DEPUTY PHILIP
ASIEDU-DARK WA and JANE DOE
ASIEDU-DARK WA, husband and wife,

Defendants.

 

 

 

 

For their Complaint against Defendants, Plaintiffs allege as follows:

 

1 At the time of the filing of this complaint, Ms. Yearick’s Application for Informal
Appointment of Personal Representative (Intestate Estate) was pending in Superior Court of
Arizona in and for Maricopa County, Case No. PB2019-002579.

 

FAR I Ante RA
CoC CO ~~“ RH wu FB WwW LO

NWN DN MY WN KH DY eH
e232 AA BSS &£ SF veE_xXe AR ARBH AS

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 4 of 38

JURISDICTION AND PARTIES

l. Plaintiffs bring this action, pursuant to 42 U.S.C, § 1983, for violations of the
Fourth Amendment of the United States Constitution, and pendent state common and statutory
laws including A.R.S. § 12-611, et seq.

2. Jurisdiction and venue are proper in this Court pursuant to A.R.S. §§ 12-123 and
12-401, as the majority of parties are residents of Maricopa County, Arizona, and the events
underlying this lawsuit occurred in Maricopa County.

3. Plaintiff Lisa Yearick (“Lisa”) is the widow of decedent Edward Rudhman
(“Edward”). For all material times, she resided in Maricopa County.

4, Plaintiff Leigha Huber is Edward’s mother. For all material times, she resided in
Hawaii.

5, Defendants Leatham, Kelleher, and Asiedu-Darkwa (collectively, the
“Deputies”) were, at all times relevant to this complaint, employed as sheriff's deputies with
the Maricopa County Sheriff's Department.

6. Plaintiffs survive Edward, who was shot to death by the Deputies on
December 16, 2018.

7. Defendant Maricopa County (the “County”) is a public entity, formed and
designated as such pursuant to Title 11 of the Arizona Revised Statutes and, as permitted by
state and federal law, may be held independently or vicariously liable, or otherwise
responsible, for the wrongful conduct of its divisions, agents, officers, and employees.

8. The Deputies were agents and employees of Maricopa County who, at the time
of the events complained of herein, were acting within the course and scope of their
employment and under color of law.

9, The Deputies’ acts and omissions were done for the benefit and furtherance of
their marital communities. Plaintiffs are unaware of the true names of the Deputies’ spouses
and have designated them as Jane Does in the caption of this matter. The true names of these

defendants will be substituted upon discovery of the same.

2

 

CUA DI One AAAS SO AAA
oO fF SN AH B&B WB WH =

BS NH BR BR RD RR OR RR
on DN OH Re BH RH UOC DUC UNO i

| job.

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 5 of 38

THE FACTS

10. At approximately 10:22 a.m. on Sunday December 16, 2018, the Deputies, along
with two other sheriff's deputies, responded to the home of Lisa and Edward in Mesa, Arizona,

11. Lisa had called 9-1-1 and reported to the call-taker that Edward was suicidal and
had a gun.

12. Lisa told the 9-1-1 call-taker that Edward was “distraught” and that she was
“scared for his life” and “really, really worried about him” because he was “threatening to kill
himself.”

13. Lisa also told the 9-1-1 call-taker that she desired: “nothing bad to happen to
[Edward], I just want him to get help.”

14. Edward had struggled with depression for many years and had recently lost his

15. Lisa had closed herself in her bedroom.

16. Edward told Lisa, “I’m not gonna hurt you are you kidding me right now?”

17. While all this was happening, the Deputies arrived and positioned themselves
toward the end of the driveway of Edward and Lisa’s home, closest to the street, setting up two

police cruisers for cover.

18. Sergeant Leatham stood just behind the open driver’s side door of his cruiser,

with his gun pointing toward Edward and Lisa’s home.

19. | Non-Party Deputy Robert Normile stood on the right side of Sergeant Leatham’s
cruiser, behind the open passenger side door. He held a rifle, that fired beanbag rounds,
pointing toward Edward and Lisa’s home.

20. Deputy Asiedu-Darkwa positioned himself to Deputy Normile’s right side,

across the boundary wall in a neighbor’s yard, with his gun pointed toward Edward and Lisa’s

home.

21. Sergeant Kelleher lay down on the ground near some shrubs to the left of the

cruiser, with his gun pointing toward Edward and Lisa’s home.

3

 

DANA AT FAAS ANNA 21 ctanna +
0 CO SO UN R&R wW WB om

Mm NMR he whew NH Ww
emt A A BF OS = 6 Ce A BA aAE GB PF Ss

 

 

Case 2:20-cv-00545-SPL Document1-3 Filed 03/16/20 Page 6 of 38

22. Sergeant Leatham began making announcements over a public address system
for Edward to come out of the house without the gun.

23. Edward appeared through the front door and Deputy Normile shouted, “Front
door, front door, front door.”

24, Edward began walking toward the Deputies with his arms by his sides and his
gun dangling from his right hand.

25. Edward is left-handed.

26. Deputy Normile described Edward’s walk as not “fast paced.”

27. Sergeant Leatham told Edward to drop the gun several times, then said “Stop
where you are.”

28. Edward responded “No.”

29. At that moment, Edward was still several car lengths away, and Deputy Normile
“was ready to call out ‘less-lethal, less-lethal, and fire.’”

30. The purpose of this is to alert other deputies that the sound they will hear is a
less-lethal weapon so that other deputies will not automatically begin firing their lethal
weapons upon hearing the sound of gunfire.

31. But while Deputy Normile was “in his thought process and in preparation to act,”
the Deputies began firing their guns, striking Edward multiple times in the torso and once in
the head.

32. Edward was still breathing after being shot, but was pronounced dead later at the
hospital.

33. At no time did Edward make a furtive movement, harrowing gesture, or serious
verbal threat to the Deputies, nor did he brandish his gun or point it at the Deputies.

34. The Deputies gave no warning that they would shoot Edward if he didn’t stop

and drop the gun, even though it was feasible for them to do so.

Ahearn nanan aA ran

 
co CO “SH th BR BH HB

BRB NBO BS BRO BRD OB BD Reems
oOo ss DB OH FB BW BR SB DS OBO wo SN we OBR hUwBHhULULNOUmreEClUD

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 7 of 38

COUNT ONE
(The Deputies Violated Edward’s Rights Under the Fourth Amendment to be
Free From the Unreasonable Use of Force and
are Liable Pursuant to 42 U.S.C. § 1983)
35. Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
herein.

_ 36. Asa direct and proximate result of these Defendants’ wrongful conduct by using
excessive and unreasonable force against Edward, Edward’s rights under the Fourth
Amendment were violated and the Estate of Edward Rudhman has suffered damages.

37. The wrongful conduct of these Defendants was in reckless disregard of Edward’s

constitutional rights and punitive damages in an amount to be determined by a jury should be
awarded to deter and prevent others from acting in a similar manner in the future.
COUNT TWO

(The Deputies, and Maricopa County, Are Liable for the Wrongful Death of Edward
Pursuant to A.R.S. § 12-611)

38. Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
herein,

39. The Deputies had a duty to use only necessary and reasonable force,

40. The Deputies breached their duties, despite knowing or having reason to know
that Edward was or would be inappropriately subjected to an unreasonable risk of serious
harm, injury, and death as a result of their actions and/or inactions, as identified by the
allegations set forth in the paragraphs above.

41. The Deputies’ breaches of their duties caused and/or contributed to cause
Edward’s wrongful death.

42, The Deputies were, at all times material hereto, acting within the course and
scope of their employment and the County is vicariously liable for their actions.

43. Asa result of the Deputies’ actions and inactions, Edward’s survivors have been

deprived of the continued companionship and society of their son and husband, and have

5

AANA ane Anan een

 
oO CS “SO KH A Be BH ND om

SI AA SF OH HF SF Ce RD AARBH =A S

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 8 of 38

suffered and will continue to suffer in the future a loss of love, affection, companionship, care,
protection, guidance, as well as pain, grief, sorrow, anguish, stress, shock, and mental
suffering, and have suffered damages in an amount to be proven at trial.
TIER
44, Based on the damages sought in this action, this case is a tier 3 discovery case.
JURY TRIAL
45. Plaintiffs hereby request and demand a trial by jury.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for damages for judgment against Defendants as follows:
a) General damages in an amount to be proven at trial, as to the causes of action,
claims, and theories of relief alleged herein;
b) Punitive damages against the Deputies in an amount deemed just and reasonable
as to the causes of action, claims, and theories of relief alleged herein;
Cc) Costs and attorneys’ fees against all Defendants, pursuant to 42 U.S.C. §1988;

d) Such other and further relief which may seem just and reasonable under the

circumstances.

RESPECTFULLY SUBMITTED this 12" day of December, 2019.

By:

Re tk ee ee ne ee ee ne +

 

STINS LP
IA ulkan
Tenmfen . Allen

Adrianna M. Chavez

1850 North Central Avenue, Suite 2100
Phoenix, Arizona 85004-4584
Attorneys for Plaintiff Lisa Yearick

LAW OFFICES OF J. SCOTT
HALVERSON PC

/s/ J. Scott Halverson

1761 East McNair Drive, Suite 103
Tempe, Arizona 85283-5056
Attorneys for Leigha Huber

6

 
So © SN DH A Se WH Le

we KR BH HR NHN NO OND RD NOOO et
me RA A FB ODS § & Ce rd RAR BH = Ss

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 9 of 38

ORIGINAL filed this 12" day of
December, 2019:

Clerk of the Superior Court
Maricopa County

Katilter.

é

CANT Mc rane aAnnites sana 4

 
Oo CO “SO Ww BS WwW he

bmw hm BM wh Ww
owt nares Op fF BCR RDaA2aaRtE BRP FS

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 10 of 38

 

|OR COURT
ais i GS ad
ennifer L, Allen \
Adrianna M, Chavez (035011) DEC 1 3 2019 Ry U'29
STINSON LLP 1M. Marin, Oaputy

Firm Identification Number 00462400
1850 North Central Avenue, Suite 2100
Phoenix, Arizona 85004-4584
Tel: (602) 279-1600
Fax: (602) 240-6925
Emai Fatty yeu tan@stinson.com

jennifer.allen@stinson.com
adrianna.chavez(@stinson.com
Attorneys for Piaintiff Lisa Yearick

 

 

 

J. Scott Halverson

LAW OFFICES OF J. SCOTT HALVERSON PC
1761 East McNair Drive, Suite 103

Tempe, Arizona 85283-5056

Tel: (480) 777-7776

Fax: (602) 375-7444

Email: scott@halversonfirm.com

Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
LISA YEARICK, individually, as No. CV 2019-015407

Personal Representative of the Estate of
EDWARD RUDHMAN, and on behalf.

of LEIGHA HUBER, statutory
beneficiary, PLAINTIFFS’ CERTIFICATE
i. REGARDING COMPULSORY
Plaintiffs, ARBITRATION
v. . (Assigned to the Honorable )

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHER, husband
and wife; and DEPUTY PHILIP
ASIEDU-DARKWA and JANE DOE
ASIEDU-DARKWA, husband and wife,

Defendants.

 

 

 

 

OA A AA

 
oO fe SH te BH Noe

PB NHN Bw NR RD RD RR Ree pet
oo nN DW A SP WY MP KY CS CO ee HON OO Uw ODUM OU

 

 

Therefore, this case is not subject to compulsory arbitration, as provided by Arizona Rule of

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 11 of 38

The undersigned certifies that the amount in controversy in this matter exceeds $50,000.

Civil Procedure 72, or any other rule.
RESPECTFULLY SUBMITTED this 12 day of December, 2019.

By:

ORIGINAL filed this 12" day of
December, 2019:

Clerk of the Superior Court

Maricopa County oly
UAL YLLE, i

STINSON LLP

 

Muarry. Wulkan
Jennifex!L. Allen
Adrianna M, Chavez

1850 North Central Avenue, Suite 2100
Phoenix, Arizona 85004-4584
Attorneys for Plaintiff Lisa Yearick

LAW OFFICES OF J. SCOTT
HALVERSON PC

/s/ J. Scott Halverson

1761 East McNair Drive, Suite 103
Tempe, Arizona 85283-5056
Attorneys for Leigha Huber

 

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 12 of 38

 

in the Superior Court of the State of Arizona

Maricopa
In and For the County of —" Is Interpreter Needed? [| Yes x] No

cVv2019-015407 if yes, what language(s):

 

__ awe cw PILING ONLY

 

 

 

 

 

 

(Please Type or Print) CLERK OF THE SUPERIOR COURT
: f ao ag FILED
heey “93a ,;
Plaintiff's Attorney Larry 4. Wulkan EC 1 22013 D398
fi. Manin, Bapuly
Attorney Bar Number 021404
Piaintiffs Name(s): (List all) Plaintiff's Address: Phone #: Email Address:

Lisa Yearick, C/O Larry Wulkan, 1850 N. Central Ave., Suite 2100, Phoenix, AZ 85004 602.279-1600 larry.wulkan@stinson.cam
Leigha Huber, C/O Scott Halverson, 1761 E. McNair Dr., #103, Tempe, AZ 85283 480.777.7776 scott@halversonfirm.com

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List Ali)
Maricopa County; Sergeant Robert Leatham and Jane Doe Leatham; Sergeant Ryan Kelleher and Jane Doe Kelleher;

Deputy Philip Asiedu-Darkwa and Jane Doe Asiedu-Darkwa

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

[_] Amount Claimed $ {| Tier 1 [ ] Tier 2 Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dolfar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:
[ Jro2 Property Damage*

[ }h01 Non-Death/Personal Injury* [_ }103 w ful Death
rongful Death*

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f-— 010119
ALL RIGHTS RESERVED
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 13 of 38

410 TORT NON-MOTOR VEHICLE;

[ }aa4 Negligence*

[_}112 Product Liability - Asbestos*
[| 12 Product Liability - Tobacco*

[hy 12 Product Liability ~ Toxic/Other*
[7 ]143 intentionat Tort*

fs 14 Property Damage*

[+15 Legal Malpractice*

[hh 15 Malpractice — Other professional*
[| 17 Premises Liability*

[]s 18 Slander/Libel/Defamation*

MX 16 Other (Specify) wrongful death *

120 MEDICAL MALPRACTICE:

[_}123 Hospital"
[124 other

[_}121 Physician M.D.*
[_]122 Physician D.O*

130 & 197 CONTRACTS:

[ ]134 Account (Open or Stated)*

[_]132 Promissory Note*

[1 33 Foreclosure*

[ }138 Buyer-Plaintiff*

[1139 Fraud"

[]134 Other Contract (i.e. Breach of Contract)"

| |135 Excess Proceeds-Sale*

[ | Construction Defects (Residential/Commercial)*
[ ]136 Six to Nineteen Structures*
[| 37 Twenty or More Structures”

[hh 97 Credit Card Debt (Maricopa County Only)*

150-199 OTHER CIVIL CASE TYPES:

[]1s6 Eminent Domain/Condemnation*

| )151 Eviction Actions (Forcible and Special Detainers)*
[ |1s2 Change of Name

[hh 53 Transcript of Judgment

[ |154 Fareign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case No.

[_]158 Quiet Title”

[_ |te0 Forfeiture*

| ]175 Election Challenge

[ ]179 NCC-Employer Sanction Action (A.R.S. §23-212)
[_ j180 injunction against Workplace Harassment

[oh 87 Injunction against Harassment

| ]182 civil Penalty

["]186 Water Rights (Not General Stream Adjudication)*
[_]187 Real Property *

[| Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[ |494 immigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

4150-199 UNCLASSIFIED CIVIL:

J Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

[_]150 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

[]4s5 Declaratory Judgment

[ht 57 Habeas Corpus

[| 84 Landlord Tenant Dispute — Other*

[_]190 Declaration of Factual innocence (A.R.S. §12-771)
[_}191 Dectaration of Factual Improper Party Status
[]193 Vulnerable Adult (A.R.S. §46-451)*

[_]165 Tribal Judgment

(4 67 Structured Settiement (A.R.S. §12-2901)
[hes Attorney Conservatorships (State Bar)

F }470 Unauthorized Practice of Law (State Bar)
[_]171 Out-of-State Deposition for Foreign Jurisdiction
L_]172 Secure Attendance of Prisoner

[| 173 Assurance of Discontinuance

[_]174 In-State Deposition for Foreign Jurisdiction

[ ]176 Eminent Domain- Light Rail Only*

Ch 77? Interpleader— Automobile Only”

[__]178 Delayed Birth Certificate (A.R.S. §38-333.03)

[ j183 Employment Dispute- Discrimination*

CV10f - 010119
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 14 of 38
Case No.

[}185 Employment Dispute-Cther* | |163 Other*
| ]196 Verified Rule 45.2 Petition
[_]195(a) Amendment of Marriage License
[ }i95¢p) Amendment of Birth Certificate

 

(Specify)

EMERGENCY ORDER SOUGHT

[ ] Temporary Restraining Order [ | Provisional Remedy [| osc [J Election Challenge

 

[| Employer Sanction [] Other (Specify)

COMMERCIAL COURT {Maricopa County Only)

[| this case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the

Court’s website at:

httos:/Awww.superiorcourt. maricopa.gov/icommercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CV10F - 010119
ALL RIGHTS RESERVED
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 15 of 38

 

 

 

 

 

Office Distribution — SUPERIOR COURT OF ARIZONA **FILED**
- 02/19/2020
rr) MARICOPA COUNTY by Sohaay roan mai
SPM ee ae y Superior Court Admin
St on behalf of Clerk of the
Superior Count
02/15/2020 Ct, Admin
COURT ADMINISTRATION Deputy

Case Number: CV2019-015407

Lisa Vearick
V.

Maricopa County

 

 

The Judge assigned to this action is the Honorable M. Scott McCoy

NOTICE OF INTENT TO DISMISS FOR LACK OF SERVICE

You are hereby-notified that the complaint filed on 12/12/2019 is subject to dismissal pursuant to
Rule 4 (i) of the Arizona Rules of Civil Procedure. The deadline for completing service is 03/11/2020.
If the time for completing service has not been extended by the court-and no defendants have been
served by this date, the case will be dismissed without prejudice.

All documents required to be filed with the court should be electronically filed through Arizona Turbo
Court at www.azturbocourt.gov.

322 - ME: Notice of intent to Dismiss Notice Report Version: {CV025B 1.0.2} ‘ Saturday, 15 Fabruary, 2020

Taaen tata
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 16 of 38

Superior Court of Maricopa County - integrated Court Information System

Endorsee Party Listing
Case Number: CV2019-015407

 

Party Name Attorney Name

 

Leigha Huber Lawrence J Wulkan Bar ID: 021404
Lisa Yearick Lawrence J Wulkan Bar ID: 021404
_ Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 17 Dt RR
SLR OF THE

 

 

 

 

ADVANCE Courier Services, LLC soe c
PO Box 25331, Scottsdale, AZ 85255 SUPERIOR COURT
A. RODRIGUEZ, DEP
CERTIFICATE OF SERVICE 020 FEB 27 PH I: 45
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY CV2019-015407
Name of Court Case Number
LISA YEARICK MARICOPA COUNTY, et al.
Name of Petitioner/Plaintiff Name of Defendant/Respondent

L, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
4(e}.45(b}, and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this

action from:
LARRY J. WULKAN, SBN 021404 (larry.wulkan@stinson.com); JENNIFER L. ALLEN, SBN 027941 (jennifer.allen@stinson.com}
ADRIANNA M. CHAVEZ, SBN 035011 (adrianna.chavez@stinson.com)
Stinson, LLP, 1850 N. Central Ave., Ste. 2100, Phoenix, AZ 85004 (602) 279-1600

1) SUMMONS; 2} COMPLAINT; 3) CERTIFICATE OF COMPULSORY ARBITRATION.

 

 

 

 

 

 

 

 

I served: SERGEANT ROBERT LEATHAM on: 02.21.20
Person or entity served Date
service 02.21.20 at 2:16 p.m. Documents accepted by Kelly Snarr, legal liaison, a person authorized to accept
attempts | service.
Date/Time
Approximate Approximate Approximate | Approximate Approximate
DESCRIPTION: Age Sex Race/Ethnicity Height Weight Hair color Beard j Glasses
40 F CAUCASIAN 5’9" 160 DK BROWN/BLONDE - -

 

 

 

 

 

 

 

 

 

 

PLACE:
Business: _ MARICOPA COUNTY SHERIFF'S OFFICE, 550 W. JACKSON ST., PHOENIX, AZ 85003

[| Residence:

MANNER OF SERVICE
[| PERSONAL (Personally delivering copies to the person being served)

 

[| SUBSTITUTED AT RESIDENCE (Serving copies at the dwelling house or usual piace of abode of the person being served)
SUBSTITUTED AT BUSINESS {Leaving copies at the office for the person being served with a person apparently in charge}

[| NON-SERVICE After due search, careful inquiry and diligent attempts at the address(es) above, | have been unable to
effect process upon the person/entity being served because of the following reasons:

[| Unknown at address [ ] Moved, no forwarding [| Service canceled [| Address does not exist

Service

fee: $36.50
2/25/22

oo Affiant, Date

 

 

The above Is covered by A.R.S. as amended 41-413 and 11-45 and rules 4, 5, 46 and 30{}},

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 18 LBS.

 

 

 

 

ADVANCE Courier Services, LLC ” Peat OF Php
PO Box 25331, Scottsdale, AZ 85255 A, Rodplé © SOUR
"20 FER WNE2, op
CERTIFICATE OF SERVICE 7 PN ity 7
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY CV2019-035407
Name of Court Case Number
LISA YEARICK MARICOPA COUNTY, et al.
Name of Petitioner/Plaintiff Name of Defendant/Respondent

i, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
4{e).45(b), and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this
action from:

LARRY J. WULKAN, SBN 021404 (farry.wulkan@stinson.com); JENNIFER L. ALLEN, SBN 027941 (jennifer.allen@stinson.com)

ADRIANNA M. CHAVEZ, SBN 035011 (adrianna.chavez@stinson.com}

Stinson, LLP, 1850 N. Central Ave., Ste. 2100, Phoenix, AZ 85004 (602) 279-1600

1) SUMMONS; 2) COMPLAINT; 3) CERTIFICATE OF COMPULSORY ARBITRATION,

 

I served: DEPUTY PHILIP ASIEDU-DARKWA on: = 02.21.20

 

 

 

 

 

 

 

Person or entity served Date
service 02.21.20 at 2:16 p.m. Documents accepted by Kelly Snarr, legal liaison, a person authorized to accept
attempts | service.
Date/Time
Approximate Approximate Approximate {| Approximate Approximate
DESCRIPTION: Age Sex Race/Ethnicity Height Weight Hair color Beard | Glasses
40 F CAUCASIAN 5’9” 160 DK BROWN/BLONDE “ -

 

 

 

 

 

 

 

 

 

 

PLACE:
Business: _ MARICOPA COUNTY SHERIFF'S OFFICE, 550 W. JACKSON ST., PHOENIX, AZ 85003

[| Rasidence:

MANNER OF SERVICE
[ PERSONAL = (Personally delivering copies to the person being served)

 

(| SUBSTITUTED AT RESIDENCE (Serving copies at the dwelling house or usual place of abode of the person being served)
SUBSTITUTED AT BUSINESS (Leaving copies at the office for the person being served with a person apparently in charge)

[| NON-SERVICE — After due search, careful inquiry and diligent attempts at the address(es} above, | have been unable to
effect process upen the person/entity being served because of the following reasons:

[ | Unknown at address [ | Moved, no forwarding [| Service canceled [ ] Address does not exist

Service “

fee: $36.50 .
2/25/20

eo Cm Date

The above fs covered by A.R.S. as amended 41-413 and 11-45 and rules 4, 5, 46 and 30{i}.

 

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 19 gf 38
ADVANCE Courier Services, LLC supean OF ate

 

 

 

 

PO Box 25331, Scottsdale, AZ 85255 Fee SOUR cour
A. RODRIGHS, Dep
CERTIFICATE OF SERVICE 20 FEB 27. py), I:47
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY CV2019-015407
Name of Court Case Number
LISA YEARICK MARICOPA COUNTY, et al.
Name of Petitioner/Ptaintiff Name of Defendant/Respondent

1, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
A(e).45(b), and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this
action from:

LARRY J. WULKAN, SBN 021404 (larry.wulkan@stinson.com); JENNIFER 1. ALLEN, SBN 027941 {jennifer.allen@stinson.com)

ADRIANNA M. CHAVEZ, SBN 035011 (adrianna.chavez@stinson.com)

Stinson, LLP, 1850 N. Central Ave., Ste. 2100, Phoenix, AZ 85004 (602) 279-1600

1) SUMMONS; 2) COMPLAINT; 3) CERTIFICATE OF COMPULSORY ARBITRATION.

 

Iserved: MARICOPA COUNTY on; 02.21.20
Person or entity served Date

 

service 02.21.20 at 2:02 p.m. Documents accepted by Mia Vargas, clerk of Maricopa Board of Supervisors
attempts | assistant, a person authorized to accept service.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date/Time
Approximate Approximate Approximate | Approximate Approximate
DESCRIPTION: Age Sex Race/Ethnicity Height Weight Hair color Beard | Glasses
35 F HISPANIC 5’6” 230 BLACK . -
PLACE:

[x] Business: | MARICOPA COUNTY BOARD OF SUPERVISORS, 301 W. JEFFERSON ST., 10™ FL, PHOENIX, AZ 85003

 

MANNER OF SERVICE
[| PERSONAL (Personally delivering copies to the person being served)

[| SUBSTITUTED AT RESIDENCE {Serving copies at the dwelling house or usual place of abode of the person being served)
[x] SUBSTITUTED AT BUSINESS = (Leaving copies at the office for the person being served with a person apparently in charge}

[] NON-SERVICE After due search, careful inquiry and diligent attempts at the address(es) above, | have been unable to
effect process upon the person/entity being served because of the following reasons:

[ Unknown at address { ] Moved, no forwarding [| Service canceled {] Address does not exist

Service ‘

fee: $58.00

a/2s/a°

ee oe . Date

The above Is covered by A.f.5. as amended 41-423 and 11-45 and rules 4, 5, 46 and 30{I}.

 

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 20 of 38152 oe
ADVANCE Courier Services, LLC SUPEROR cosy

PO Box 25331, Scottsdale, AZ 85255 D
A. RODRIGUEZ, pep

2020 FEB 27 pH I: 46

 

 

 

 

CERTIFICATE OF SERVICE
SUPERIOR COURT OF ARIZONA IN MARICOPA COUNTY CV2019-015407
Name of Court , Case Number
LISA YEARICK MARICOPA COUNTY, et al.
Name of Petitioner/Plaintiff Name of Defendant/Respondent

I, SALIM MANGOLI, the undersigned, certify under penalty of perjury that | am fully qualified, pursuant to R.C.P.
4(e).45(b), and/or A.R.S. 13-4072, to serve process in this case. | received for service the following document(s) in this
action from:

LARRY J. WULKAN, SBN 021404 (larry. wulkan@stinson.com); JENNIFER L. ALLEN, SBN 027941 (jennifer.allen@stinson.com}

ADRIANNA M. CHAVEZ, SBN 035011 (adrianna.chavez@stinson.com)
Stinson, LLP, 1850 N. Central Ave., Ste. 2100, Phoenix, AZ 85004 (602) 279-1600

1) SUMMONS; 2) COMPLAINT; 3) CERTIFICATE OF COMPULSORY ARBITRATION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| served: SERGEANT RYAN KELLEHER on; (02.21.20
Person or entity served Date
service 02.21.20 at 2:16 p.m. Documents accepted by Kelly Snarr, legal liaison, a person authorized to accept
attempts | service.
Date/Time
Approximate Approximate Approximate | Approximate Approximate
DESCRIPTION: Age Sex Race/Ethnicity Height Weight Hair color Beard | Glasses
40 F CAUCASIAN 5’9” 160 DK BROWN/BLONDE ~ -
PLACE:

Business: | MARICOPA COUNTY SHERIFF'S OFFICE, 550 W. JACKSON ST., PHOENIX, AZ 85003

[| Residence:

MANNER OF SERVICE
[| PERSONAL (Personally delivering copies to the person being served}

 

[| SUBSTITUTED AT RESIDENCE (Serving copies at the dwetling house or usual place of abode of the person being served)
SUBSTITUTED AT BUSINESS (Leaving copies at the office for the person being served with a person apparently in charge)

[ | NON-SERVICE = After due search, careful inquiry and diligent attempts at the address(es) above, | have been unable to
effect process upon the person/entity being served because of the following reasons:

[| Unknown at address [ | Moved, no forwarding [| Service canceled [| Address does not exist

Service .

fee: $36.50
Mw
2/25/2©

eens i Date

The above Is covered by A.R.S, as amended 41-413 and 11-45 and rules 4, 5, 46 and 30{i}.

 

 

 
Oo CO ~—F OOO Or Re OHLULULNOe

Me Bw BH BR NB BR ND RO ORD mm eee
“a ss DBD WH BS WH NH = DS DW wf YD HDR A SB WH WH —&

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 21 of 38
ai SERK OF THE
ed cAtOR COURT

A. RODRIGUEZ, DE
Larry J. Wulkan (021404) 2020 FEB 27 PM 1:47

Jennifer L. Allen (027941)
Adrianna M, Chavez (035011)

Tem Ider tif . ber 00462400 aes
Firm Identification Number A yes ¥
1850 North Central Avenue, Suite 2100 ORIGINAL

Phoenix, Arizona 85004-4584
Tel: (602) 279-1600
Fax: (602) 240-6925
Email: larry. wulkan@stinson.com
jennifer.allen(@stinson.com
adrianna.chavez(@stinson.com
Attorneys for Plaintiff Lisa Yearick Leon rage gates SINE
Wygu WOE [SR ga Bcves os
J. Scott Halverson gentac TS Lad:
LAW OFFICES OF J. SCOTT HALVERSON PC AUG -3H fag Gas.
1761 East McNair Drive, Suite 103 s
Tempe, Arizona 85283-5056
Tel: (480) 777-7776 ..
Fax: (602) 375-7444 oe
Email: scott@halversonfirm.com CE TRS oO
Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
LISA YEARICK, individually, as No.
Personal Representative of the Estate of CV 2?6719-075407
EDWARD RUDHMAN, and on behaif of
LEIGHA HUBER, statutory beneficiary,

Plaintiffs,

. ~ .
wget Shree
VIET EY U2GTR a Gob

 

SUMMONS
(Assigned to the Honorable )

Vv.

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHER, husband and
wife; and DEPUTY PHILIP ASIEDU-
DARK WA and JANE DOE ASIEDU-
DARK WA, husband and wife,

Defendants,

 

 

 

 

 

WARNING: This is an official document from the court that affects your rights.
Read this carefully. If you do not understand it, contact a lawyer for help.

 

 

 

THE STATE OF ARIZONA TO THE DEFENDANT:
Maricopa County

 
Co Oo “sO th Rm BH Oe

BR bo Bh BR BRO RD OND ORD OD mw tet
CO oo™ ON ON NON OPeOUlWwha ON

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 22 of 38

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers are
served on you with this “Summons”.

2. If you do not want a judgment or order taken against you without your input, you must
file an “Answer” or a “Response” in writing with the court, and pay the filing fee. If you
do not file an “Answer” or “Response” the other party may be given the relief requested
in his/her Petition or Complaint. To file your “Answer” or “Response” take, or send, the
“Answer” or “Response” to the:

e Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 OR

° Outice oft the Clerk of the Superior Court, 18380 North 40" Street, Phoenix, Arizona

e Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona
85210-6201 OR

e Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,
Arizona, 85374.

Mail a copy of your “Response” or “Answer” to the other party at the address listed on
the top of this Summons.

3. Ifthis “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be
filed within TWENTY (20) CALENDAR DAYS from the date you were served, not
counting the day you were served. If this “Summons” and the other papers were served
on you by a registered process server or the Sheriff outside the State of Arizona, your
Response must be filed within THIRTY (30) CALENDAR DAYS from the date you
were served, not counting the day you were served. Service by a registered process server
or the Sheriff is complete when made. Service by Publication is complete thirty (30) days
after the date of the first publication.

4. You can get a copy of the court papers filed in this case from the Petitioner at the address
listed at the top of the preceding page, from the Clerk of the Superior Court's Customer
Service Center at:

« 601 West Jackson, Phoenix, Arizona 85003

« 18380 North 40" Street, Phoenix, Arizona 85032

e 222 East Javelina Avenue, Mesa, Arizona 85210

« 14264 West Tierra Buena Lane, Surprise, Arizona, 85374

5. Requests for reasonable accommodation for persons with disabilities must be made to the
office of the judge or commissioner assigned to the case, at least ten (10) judicial days
before your scheduled court date.

6. Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days
in advance of your scheduled court date.

FG dr 22019 JEFF FINE, CLERK
SIGNED AND SEALED this date__. 2"

ef

   

   

By: WA, IAQ

Deputy Clerk

 

 
oOo Se ND A RB WY Le

Me NH be BHO KO BR NB ORD ORD em wm met
Co st GC CO ee WB NOOO OO 8OlULUlUmMOCOUhUUlUNlUlrllUlUlUclUlULh Uh US lO

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 23 of 38

awLERK E The

Larry J. Wulkan Oa) -

Jennifer L. Allen (027941) soy CIM bs '

Adrianna M. Chavez (035011) Cn AN

STINSON LLP

Firm Identification Number 00462400

1850 North Central Avenue, Suite 2100

Phoenix, Arizona 85004-4584 you svoule Sate gabotve ey Sans o toyed,

Tel: (602) 279-1600 COMBC. IG Lawyer Fone! Saree at

Fax: (602) 240-6925 . ude to fedae co

Email: larry. wulkan@stinson.com ™
jennifer.allen@stinson.com
adrianna.chavez@stinson.com

Attorneys for Plaintiff Lisa Yearick “PCRSGIET DY Hie

Mancooe Covi Be: assooisini

oy

wah POE TI COU EHSL OTS Org

J. Scott Halverson

LAW OFFICES OF J. SCOTT HALVERSON PC
176] East McNair Drive, Suite 103

Tempe, Arizona 85283-5056

Tel: (480) 777-7776

Fax: (602) 375-7444

Email: scott@halversonfirm.com

Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
LISA YEARICK, individually, as No.
EDWARD RUDEMAN, and on behalf of cV2019-015407
LEIGHA HUBER, statutory beneficiary,

Plaintiffs,

SUMMONS
(Assigned to the Honorable )

Vv.

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHER, husband and
wife; and DEPUTY PHILIP ASIEDU-
DARK WA and JANE DOE ASIEDU-
DARK WA, husband and wife,

Defendants.

 

 

 

 

 

WARNING: This is an official document from the court that affects your rights.
Read this carefully. If you do not understand it, contact a lawyer for help.

 

 

 

THE STATE OF ARIZONA TO THE DEFENDANT:
Deputy Philip Asiedu-Darkwa

 
Oo SF “SO DH Ww B® BD Be

SB BO BRO BD RD BD BD BR RD he
oo ss HA OO & B&B HO KF SCS CO SO HS ON trlULlUWwhLLULUlUl leu

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 24 of 38

A lawsuit has been filed against you. A copy of the lawsuit and other court papers are
served on you with this “Szmmons”.

If you do not want a judgment or order taken against you without your input, you must
file an “Answer” or a “Response” in writing with the court, and pay the filing fee. If you
do not file an “Answer” or “Response” the other party may be given the relief requested
in his/her Petition or Complaint. To file your “Answer” or “Response” take, or send, the
“Answer” or “Response” to the:

° Ottice of the oat of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona

° Office oft the Clerk of the Superior Court, 18380 North 40" Street, Phoenix, Arizona

¢ Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona
85210-6201 OR

« Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,
Arizona, 85374.

Mail a copy of your “Response” or “Answer” to the other party at the address listed on
the top of this Summons.

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be
filed within TWENTY (20) CALENDAR DAYS from the date you were served, not
counting the day you were served. If this “Summons” and the other papers were served
on you by a registered process server or the Sheriff outside the State of Arizona, your
Response must be filed within THIRTY (30) CALENDAR DAYS from the date you
were served, not counting the day you were served. Service by a registered process server
or the Sheriff is complete when made, Service by Publication is complete thirty (30) days
after the date of the first publication.

You can get a copy of the court papers filed in this case from the Petitioner at the address
listed at the top of the preceding page, from the Clerk of the Superior Court's Customer
Service Center at:

601 West Jackson, Phoenix, Arizona 85003

* 18380 North 40" Street, Phoenix, Arizona 85032

e 222 East Javelina Avenue, Mesa, Arizona 85210

e 14264 West Tierra Buena Lane, Surprise, Arizona, 85374

Requests for reasonable accommodation for persons with disabilities must be made to the
office of the Judge or commissioner assigned to the case, at least ten (10) judicial days
before your scheduled court date.

Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days
in advance of your scheduled court date.

DEC 1 9 2015 JEFF FINE, CLERIK

  

By: be NAG

Deputy Clerk

  

 
Oo CO SY DR WA & WY He

Nm BO NM BO BR RD RD RD OR mbt uhh eh eh
co ~) ON Oh OUR UU Ul RK LUO OCU tlw ON Dll

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 25 of 38

i Meise

ai

uaghs

ay
:

4M AL,
Larry J. Wulkan (021404 REN
Jennifer L, Allen (02794 ty OR!
Adrianna M. Chavez (035011)
STINSON LLP

Firm Identification Number 00462400
1850 North Central Avenue, Suite 2100 ong
Phoenix, Arizona 85004-4584 Ss oaueg weg EEN
Tel: (602) 279-1600 Fe YyOt OU gt | ET
Fax: (602) 240-6925 ponte aah
Email: ee

'ZaNgUGoY "V
Gaia
130d uel

ths] Wd L2 Gad 028%
d30

  

Attorneys for
a a arate WAP s

J, Scott Halverson wean

LAW OFFICES OF J. SCOTT HALVERSON PC

1761 East McNair Drive, Suite 103

Tempe, Arizona 85283-5056

Tel: (480) 777-7776

Fax: (602) 375-7444

Email: scott@halversonfirm.com

Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

LISA YEARICK, individually, as No. .

Personal Representative of the Estate of | CV 2079-0154 G7
EDWARD RUDHMAN, and on behalf of
LEIGHA HUBER, statutory beneficiary, |

Plaintiffs,
y (Assigned to the Honorable )

 

SUMMONS

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHVER, husband and
wife; and DEPUTY PHILIP ASIEDU-
DARK WA and JANE DOE ASIEDU-
DARK WA, husband and wife,

Defendants.

 

 

 

WARNING: This is an official document from the court that affects your rights,
Read this carefully. If you do not understand it, contact a lawyer for help.

 

 

 

THE STATE OF ARIZONA TO THE DEFENDANT:

 

 

Sergeant Ryan Kelleher

 
Co COC SF BH A BR HO ON ome

BS NM HB BR RO BRD BD OD Ome kek et
ao ss A AH Se WY NH SK SS CO me HON OrlUlUlUlUwL ULL OCU UD

 

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 26 of 38

A lawsuit has been filed against you. A copy of the lawsuit and other court papers are
served on you with this “Summons”.

If you do not want a judgment or order taken against you without your input, you must
file an “Answer” or a “Response” in writing with the court, and pay the filing fee. If you
do not file an “Answer” or “Response” the other party may be given the relief requested
in his/her Petition or Complaint. To file your “Answer” or “Response” take, or send, the
“Answer” or “Response” to the:

¢ Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 OR

e gatice oft the Clerk of the Superior Court, 18380 North 40" Street, Phoenix, Arizona

¢ Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona
85210-6201 OR

¢ Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,
Arizona, 85374.

Mail a copy of your “Response” or “Answer” to the other party at the address listed on
the top of this Summons.

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be
filed within TWENTY (20) CALENDAR DAYS from the date you were served, not
counting the day you were served. If this “Summons” and the other papers were served
on you by a registered process server or the Sheriff outside the State of Arizona, your
Response must be filed within THIRTY 0) CALENDAR DAYS from the date you
were served, not counting the day you were served. Service by a registered process server
or the Sheriff is complete when made. Service by Publication is complete thirty (30) days
after the date of the first publication.

You can get a copy of the court papers filed in this case from the Petitioner at the address
listed at the top of the preceding page, from the Clerk of the Superior Court's Customer
Service Center at:

e 601 West Jackson, Phoenix, Arizona 85003

e 18380 North 40% Street, Phoenix, Arizona 85032

« 222 East Javelina Avenue, Mesa, Arizona 85210

e 14264 West Tierra Buena Lane, Surprise, Arizona, 85374

Requests for reasonable accommodation for persons with disabilities must be made to the
office of the judge or commissioner assigned to the case, at least ten (10) judicial days
before your scheduled court date.

Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days
in advance of your scheduled court date.

DEC 1 2 2019
JEFF FINE, CLERK

 

 
So CO =) COU om OH OND OR

we. bo ed bo bo bo rh hm ho — _ —_ pat _ ry oma — —_ —
o -m~] NO OA ot. id 6m —t = Oo oe —~I CAO tA me Ww eo oo &

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 27 of 38

 

 

 

 

 

CLERK OF T
SUPERIOR, cour
Lamy J, Wolkan 021404) (ana aby A ROORIGUEZ, DEP
arry J. Wulkan
Jennifer L. Allen (027941) 2020 FEB 27 Pi t: 46
Adrianna M. Chavez (035011)
STINSON LLP
Firm Identification Number 00462400
1850 North Central Avenue, Suite 2100 Hf yoti would Mira begat snes front 2 hwyer,
Phoenix, Arizona 85004-4584  soniact tha Lawyer Matera! Somice at
Tel: (602) 279-1600 eee ROR ane
Fax: (602) 240-6925 eregees
Emai Jarry sww/Kan@stinson.com * .
enntfer.allen@stinson.com ee CANE TORE IE YET,
adrianna.chavez@stinson.com Leangared wy Ee
Attorneys for Plaintiff Lisa Yearick wiarion7a Tout: Ber Ssgogkahe ¢

J. Scott Halverson

LAW OFFICES OF J. SCOTT HALVERSON PC
1761 East McNair Drive, Suite 103

Tempe, Arizona 85283-5056

Tel: (480) 777-7776

Fax: (502) 375-7444

Email: scott@halversonfirm.com

Attorneys for Plaintiff Leigha Huber

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

LISA YEARICK, individually, as No.
Personal Representative of the Estate of
EDWARD RUDHMAN, and on behalf of

LEIGHA HUBER, statutory beneficiary, c 1 _
ry beneficiary, | mons CY 2019-015407

Plaintiffs,
(Assigned to the Honorable }

Vv,

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and
JANE DOE LEATHAM, husband and
wife; SERGEANT RYAN KELLEHER
and JANE DOE KELLEHER, husband and
wife; and DEPUTY PHILIP ASIEDU-
DARK WA and JANE DOE ASIEDU-
DARK WA, husband and wife,

Defendants.

 

 

 

 

 

WARNING: This is an official document from the court that affects your rights.
Read this carefully. If you do not understand it, contact a lawyer for help.

 

 

 

 

THE STATE OF ARIZONA TO THE DEFENDANT:
Sergeant Robert Leatham

 
Se fF “~F OF Ch & |W BRO ome

Se we MY BB BR BD RD RD ORD ees
oo nN DBD A FP BW NH KH GS OD CO A HR A BF BH hw SB 6

 

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 28 of 38

A lawsuit has been filed against you. A copy of the lawsuit and other court papers are
served on you with this “Summons”.

If you do not want a judgment or order taken against you without your input, you must
file an “Answer” or a “Response” in writing with the court, and pay the filing fee. If you
do not file an “Answer” or “Response” the other party may be given the relief requested
in his/her Petition or Complaint. To file your “Answer” or “Response” take, or send, the
“Answer” or “Response” to the:

¢ Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 OR

. Office of the Clerk of the Superior Court, 18380 North 40" Street, Phoenix, Arizona

e Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona
85210-6201 OR

° Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,
Arizona, 85374,

Mail a cop of your “Response” or “Answer” to the other party at the address listed on
the top of this Summons.

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be
filed within TWENTY (20) CALENDAR DAYS from the date you were served, not
counting the day you were served. If this “Summons” and the other papers were served
on you by a registered process server or the Sheriff outside the State of Arizona, your
Response must be filed within THIRTY (30) CALENDAR DAYS from the date you
were served, not counting the day you were served. Service by a registered process server
ot the Sheriff is complete when made. Service by Publication is complete thirty (30) days

after the date of the first publication.

You can get a copy of the court papers filed in this case from the Petitioner at the address
listed at the top of the preceding page, from the Clerk of the Superior Court's Customer
Service Center at:

601 West Jackson, Phoenix, Arizona 85003

¢ 18380 North 40" Street, Phoenix, Arizona 85032

e 222 East Javelina Avenue, Mesa, Arizona 85210

14264 West Tierra Buena Lane, Surprise, Arizona, 85374

Requests for reasonable accommodation for persons with disabilities must be made to the
office of the judge or commissioner assigned to the case, at least ten (10) judicial days
before your scheduled court date.

Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days
in advance of your scheduled court date.

DEC 1 9 2my9 JEFF FINE, CLERK

SIGNED AND SEALED this date_ - aaa

Chyig Stes [ork of Court

 

 

 

 

Deputy Clerk

 

7
TNF aH

 

 

 
o fF SN OD oO B&B WwW Bw =

BR MN NM NM NR BS ND RD RO SR ek kak a ek
oOo Nn Oo Tm FF WOW NM = DOD B&B ON MD mH BB wo NB me Oo

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 29 of 38

Exhibit B

Superior Court Notice of Removal
to the Federal District Court

 

 
oO GO NY OO oO F&F WwW BS |=

NM Bo RO PO KR BD MK LP PR —|— | sm lu lll
ao nN DO oa fF WO YY = OD oO DOB NN OD NO FR WD PP =

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 30 of 38

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

By: CHARLES TRULLINGER (018936)
SHERLE FLAGGMAN (019079)
Deputy County Attorneys
trullinc@mcao.maricopa.gov
lockerbj(@mcao.maricopa.gov

CIVIL SERVICES DIVISION
Security Center Building

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004

Telephone (602) 506-8541

Facsimile (602) 506-8567
ca-civilmailbox(@mcao.maricopa.gov
MCAO Firm No. 00032000

Attorney for Defendant Maricopa County

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

LISA YEARICK, individually, as Personal
Representative of the Estate of EDWARD
RUDHMAN and on behalf of LEIGHA
HUBER, statutory beneficiary,

Plaintiff,

Vv.

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and JANE
DOE LEATHMAN, husband and wife;
SERGEANT RYAN KELLEHER and JANE
DOE KELLEHER, husband and wife; and
DEPUTY PHILIP ASIEDU-DARK WA and
IANE TOE ASIEDU-DARK WA, husband

and wife.

Defendants.

 

 

 

NO. CV2019-015407

NOTICE OF FILING NOTICE OF
REMOVAL

Honorable M. Scott McCoy

TO THE CLERK OF THE COURT AND PLAINTIFF:

PLEASE TAKE NOTICE THAT defendants, Maricopa County Sergeant Robert

 
o Oo NN ODO oO FR WD DB =

MR Rh BR PD KR PD PD MR DP ms | dr hu hulu lll
oO NO oOo fF WO NY = FO oO DOD NN DW NO KR WO Pw = CO

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 31 of 38

Leatham, Sergeant Ryan Kelleher and Deputy Philip Asiedu-Darkwa, hereby notify this

Court that they have filed a Notice of Removal of this action to the United States District

Court for the District of Arizona.

A copy of the Notice of Removal (without) attachments filed March 16, 2020, is

attached hereto as Exhibit A.

RESPECTFULLY SUBMITTED this 16 day of March, 2020.

ORIGINAL of the foregoing E-Filed
This 16" day of March, 2020, and a
copy electronically distributed to:

The Honorable M. Scott McCoy
Judge of the Superior Court
East Court Building

101 West Jefferson Street
Phoenix, Arizona 85003

and Copies electronically served
via TurboCourt and emailed to:

Larry Wulkan

Jennifer L. Allen.

Adrianna M. Chavez

Stimpson LLP

1850 N. Central Ave, Suite 2100
Phoenix 85004-4584
larry.wulkan@stinson.com
Jennifer.allen(@stinson.com
Adriana.chavez(@stinson.com

Attorney for Plaintiff Lisa Yearick

J. Scott Halverson

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

BY: /s/ Charles Trullinger
CHARLES TRULLINGER
SHERLE FLAGGMAN
Deputy County Attorneys
Attorneys for Defendant Maricopa
County

 
oO oO N DO oO FR WHY DY =

BR RP BRO PO PO PO PD PO ROO ee el lO lll lk
on ODO oOo fF WO NBS |= Oo oO DOD N OD oO KR WD) BB s« CO

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 32 of 38

Law office of J. Scott Halverson
1761 E. MeNair Drive, Suite 103
Tempe 85283-5056

scott(@halversonfirm.com
Attorney for Leigha Huber

/s/ D. Shinabarger

SACIVILACTV\Matters\CJ\2019\Yearick, Lisa vs MC CJ2019 0156\Pleadings\Notice of Removal\Sup Ct Notce of Removal 03.04.20.docx

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 33 of 38

EXHIBIT A

Notice of Removal of Maricopa County
Superior Court Case NO. CV2019-015407
to the United States District Court
(Without Exhibits)

 
ocmUlUOUlCUMNDLUCCUUmNSN OU OS ee OULD

RB NO MO NDB HB NHB NY NB NY | | |e | S&S =a ae = Ee Hr
Oo NY OD om F&F WO NSO | OD oOo DB N DW ND KR WH PB =

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 34 of 38

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

By: CHARLES TRULLINGER (018936)
SHERLE FLAGGMAN (019079)
Deputy County Attorneys
trullinc@mcao.maricopa.gov
lockerbj(@mcao.maricopa.gov

 

CIVIL SERVICES DIVISION
Security Center Building

222 North Central Avenue, Suite 1100
Phoenix, Arizona 85004

Telephone (602) 506-8541

Facsimile (602) 506-8567
ca-civilmailbox@mcao.maricopa.gov
MCAO Firm No. 00032000

Attorney for Defendants Maricopa County,
Leatham, Kelleher and Asiedu-Darkwa

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

LISA YEARICK, individually, as Personal
Representative of the Estate of EDWARD
RUDHMAN and on behalf of LEIGHA
HUBER, statutory beneficiary,

Plaintiff,

V.

MARICOPA COUNTY, a public entity;
SERGEANT ROBERT LEATHAM and JANE
DOE LEATHMAN, husband and wife;
SERGEANT RYAN KELLEHER and JANE
DOE KELLEHER, husband and wife; and
DEPUTY PHILIP ASIEDU-DARK WA and
aie ASIEDU-DARK WA, husband

and wife.

Defendants.

 

 

 

NO.

NOTICE OF REMOVAL OF
MARICOPA COUNTY SUPERIOR
COURT CASE NO. CV2019-015407 —
TO THE UNITED STATES
DISTRICT COURT

 
o fo 6B NN OO NO BP WS NH =

NM BO MN BO BO BO MO RDU OS ek UR KR ll kek
oo nN ODO oO fF SF NS Se OlUlUCOUlUCUCOCUMNSlUDDUULUCURRlUlUwOLULDOUCUCF

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 35 of 38

Defendants, Maricopa County, Leatham, Kelleher and Asiedu-Darkwa, by and
through undersigned counsel and pursuant to 28 U.S.C. §§1441(c), §1446(a), and Rule
3.6, Rules of Practice of the United States District Court for the District of Arizona, notice
the removal of the above-captioned case, cause number CV2019-015407, from the
Arizona Superior Court, Maricopa County, to this Court, and in support of removal assert
the following:

1. On or about December 12, 2019, Plaintiff filed a Complaint against
Defendants in the Superior Court of the State of Arizona for the County of Maricopa
under the caption Lisa Yearick v. Maricopa County, et al., No. CV2019-015407. A copy
of the Complaint and all other documents previously filed in this matter and served on
Defendants is attached hereto as Exhibit A.

2, The Complaint was served on Defendants Maricopa County, Leatham,
Kelleher, and Asiedu-Darkwa on February 21, 2020. Jane Doe Leatham, Jane Doe
Kelleher, and Jane Doe Asiedu-Darkwa have not yet been served.

3. The Defendants have not pleaded, answered or otherwise appeared in the
action.

4, This Notice of Removal is filed within 30 days after service of the
Complaint and is therefore timely filed under 28 U.S.C. § 1446(b),

5. The lawsuit filed in Maricopa County, among other claims, alleges the
violation of Plaintiff's rights under the Fourth Amendment of the U.S. Constitution and is

brought pursuant to 42 U.S.C. § 1983.

 
Oo 8 NSN Oo OO BR WY DH =

mM BR NH BM BR BM BR NR ORO we a
ao nN ODO oO fF © NHN | GO Ob ON OO OH KR whLUum UCC

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 36 of 38

6. By reason of the above facts, (a) the United States District Court has
original jurisdiction of this civil action pursuant to 28 U.S.C. §1331, because one or more
claims asserted by the Plaintiff arises under the Constitution, laws, or treaties of the
United States; and (b) the case is removable pursuant to 28 U.S.C. § i441(c). The
Defendants who have been served consent to the removal of this action.

7. A Notice of Filing of Notice of Removal, a true and correct copy of which is
attached as Exhibit B, has been filed in the Arizona Superior Court, County of Maricopa,
on behalf of Defendants.

WHEREFORE, Defendants respectfully requests that the above action now

pending in the Arizona Superior Court, Maricopa County, be removed to this Court.

RESPECTFULLY SUBMITTED this 16th day of March, 2020.

ALLISTER ADEL
MARICOPA COUNTY ATTORNEY

BY: /s/ Charles Trullinger
CHARLES TRULLINGER
SHERLE FLAGGMAN
Deputy County Attorneys
Attorneys for Defendants Maricopa
County. Leatham, Kelleher and Asiedu-
Darkwa

ORIGINAL of the foregoing E-Filed
This 16th day of March, 2020, and a
copy electronically distributed to:

The Honorable M. Scott McCoy
Judge of the Superior Court
East Court Building

101 West Jefferson Street
Phoenix, Arizona 85003

and Copies electronically served

 
ooclUcrOOWmUlUNDWUmNNC COC OST CO Ol

NM mB BO RPO DO BD DD DRDO RD Se me me lu lull hl
on Oo ao fF WwW HO FF FD oOo DB NN OD ON BR WO PP =

 

Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20

via TurboCourt and emailed to:

Larry Wulkan

Jennifer L. Allen

Adrianna M. Chavez

Stimpson LLP

1850 N. Central Ave, Suite 2100
Phoenix 85004-4584

larry. wulkan@stinson.com
Jennifer.allen@stinson.com
Adriana.chavez(@stinson.com

Attorney for Plaintiff Lisa Yearick

 

J. Scott Halverson

Law office of J. Scott Halverson
1761 E. MeNair Drive, Suite 103
Tempe 85283-5056

scott(@halversonfirm.com
Attorney for Leigha Huber

 

/s/ D. Shinabarger

Page 37 of 38

S:A\CIVILACIV\Matters\CN\2019\Yearick, Lisa vs MC CJ2019 0156\Pleadings\Notice of Removal\2. NO of Removal of MC Sup Crt to Dist Court 03.04.20.docx

 
Case 2:20-cv-00545-SPL Document 1-3 Filed 03/16/20 Page 38 of 38

From: Tur Customer Service

To: Debra Shinabarger; Charles Trullinger; Darcie Loucks
Subject: AZTurboCourt E-Filing Courtesy Notification

Date: Monday, March 16, 2020 1:43:46 PM

 

PLEASE DO NOT REPLY TO THIS EMAIL.

A party in this case requested that you receive an AZTurboCourt Courtesy Notification.
AZTurboCourt Form Set #4421369 has been delivered to Maricopa County - Superior Court.
You will be notified when these documents have been processed by the court.

Here are the filing details:

Case Number: CV2019-015407 (Note: If this filing is for case initiation, you will receive a
separate notification when the case # is assigned.)

Filed By: Charles E Trullinger

AZTurboCourt Form Set: #4421369

Keyword/Matter #: CJ2019 0156

Delivery Date and Time: Mar 16, 2020 1:43 PM MST

Forms:
Summary Sheet (This summary sheet will not be filed with the court. This sheet is for your

personal records only.)

Attached Documents:
Notice of Removal to Federal Court: Notice of Filing Notice of Removal

_ Exhibit/Attachment (Supporting): Exhibit A

E-Service notification was sent to the following recipient(s):

Adrianna M. Chavez at Adrianna.chaviz@stinson.com
J. Scott Halverson at scott@halversonfirm.com
Jennifer L. Allen at Jennifer.allen@stinson.com

Larry Wulkan at larry.wulkan@stinson.com
